— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Sherman, J.), both rendered June 7, 1984, convicting him of criminal sale of a controlled substance in the fifth degree and criminal possession of a controlled substance in the fifth degree pursuant to indictment No. 3152/83, and bail jumping in the second degree pursuant to indictment No. 679/84, upon his pleas of guilty, and imposing sentences.
Judgments affirmed (see, People v Brown, 110 AD2d 902). Lazer, J. P., Bracken, Brown, Lawrence and Hooper, JJ., concur.